Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 17/348,730 filed on 06/15/2021.
Claims 1-10 have been examined and are pending in this application.
Objections
Claim 6 is objected to because of the following informalities:  
Regarding claim 6; claim 6 recites the limitations “An anonymous disclosure and many-to-many recognition method based on blockchain ……….network comprising a plurality……. and the anonymous disclosure and many-to-many recognition method comprises: using the exposing host to………”” It should read as “An anonymous disclosure and many-to-many recognition method based on blockchain ……….network comprising a plurality……, the method comprising: using the exposing host to………”
Appropriate correction(s) is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claim 1, the claim calls for a device; as recited in the body of the claim, the claimed system comprising: “an exposing host, an identity confirmation host, and an announcement host……...” which may be interpreted simply as software and the claims do not fall under one of the four statutory categories. One of ordinary skill in the art would understand that an exposing host, an identity confirmation host, an announcement host…….” could be a “ hardware host”,’ which is statutory. According to the applicant’s specification paragraphs [0021 and 0035], “the hosts can be regarded as nodes of the blockchain network and the modules of the present invention can be implemented by various manners, including software, hardware or any combination thereof, for example, in an embodiment, the module can be implemented by software and hardware, or one of software and hardware.” Therefore, host/node could be a ‘software host/node’. As the body of the claim does not positively recite any hardware embodiment, the claim is directed to non-statutory subject matter.  The nominal recitation of the machine/device in the preamble with an absence of a hardware element in the body of the claim fails to make the claim statutory under 35 USC 101.  See Am. Med. Sys., Inc v. Biolitec, Inc., 618 F.3d 1354, 1358 (Fed. Cir. 2010).  See also Ex parte Cohen et al., (Appeal No. 2009-011366) for details.  The Examiner respectfully suggests that the claim be further amended to positively recites at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.
Regarding claims 2-5; claims 2-5 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reason.
Allowable Subject Matter
Claims 1-10 would be allowable if the objection(s) and rejection(s) under 35 U.S.C. 101 set forth in this Office action, set forth in this Office action is resolved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Primary Examiner, Art Unit 2495